Exhibit ACROSS AMERICA REAL ESTATE EXCHANGE, INC. UNAUDITED CONDENSED CONSOLIDATED PRO FORMA FINANCIAL INFORMATION On February 24, 2010, Across America Real Estate Exchange, Inc. (“AAEX”, the “Registrant, or the “Company”), entered an Agreement and Plan of Merger and Reorganization (the “Agreement”) with Accredited Members, Inc. (“AMI”). Pursuant to the Agreement, AMI merged with and into AAEX Acquisition Corp., a wholly owned subsidiary of AAEX and was the surviving entity in this transaction (the “Merger Transaction”).As such, upon closing the Merger Transaction AMI became a wholly-owned subsidiary of the Registrant.To effect the Merger Transaction, the Registrant acquired all of the outstanding shares of AMI by the issuance of an aggregate of 25,554,010 shares of common stock, representing approximately 89% of the outstanding common stock after the transaction. The number of AAEX common shares received by AMI’s shareholders depended on the number of number of shares each held and that were outstanding at the closing of the Merger Transaction.Additionally, upon the effective date of the transaction all outstanding AMI warrants, options and outstanding promissory notes were exchanged for options, warrants and promissory notes to acquire AAEX common stock on equivalent terms. The Registrant is a public shell company (as defined in Rule 12b-2 of the Exchange Act) at the date of the Merger Transaction.Therefore, the Merger Transaction is being accounted for as a reverse acquisition and recapitalization.AMI is the acquirer for accounting purposes, and AAEX is the acquired company.Accordingly, AMI’s historical financial statements for periods prior to the transaction become those of AAEX, retroactively restated for, and giving effect to, the number of shares received in the Merger Transaction.The accumulated deficit of AMI is carried forward after the acquisition.Operations reported for periods prior to the Merger Transaction are those of AMI.Earnings per share for the periods prior to the Merger Transaction are restated to reflect the equivalent number of shares outstanding. There were no significant accounting policy differences or other items which required adjustment in the accompanying unaudited pro forma consolidated statements of operations. AMI, headquartered in Colorado Springs, Colorado, was formed in December 2008, to provide a system to strategically align investors with companies seeking funding sources. AMI’s process of doing this utilizes primarily two systems: an interactive website and conferences held several times per year across the country. AMI also provides institutional and individual investors with proprietary research on “microcap” and “small-cap” companies (companies that have a market capitalization of $300 million or less), and AMI sells business valuation reports that it prepares for customers. The Company’s services are sold in the form of customer memberships, which typically have terms of 90 day to one year. On March 11, 2009, AMI acquired customer contracts and related customer relationships from Edgewater Research, LLC (“EdgeWater” or the “Predecessor”), a Colorado Limited Liability Company. The EdgeWater customer contracts and related customer relationships were determined to meet the definition of a “business”, as defined by accounting standards.AMI had no operations from its formation date to the date of the EdgeWater acquisition. The AMI financial statements for the period from January 1, 2009 through March 10, 2009 (the “Predecessor Period”) reflect the results of operations of EdgeWater. The financial statements for the period from March 11, 2009 through December 31, 2009 (the “Successor Period”) reflect the results of operations of AMI (the “Successor”).
